Exhibit 2

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “MOTION FOR SANCTIONS AND TO VACATE
JUDGMENT IN PLAINTIFF’S/RESPONDENT’S FAVOR -- MOTION AND BRIEF /
MEMORANDUM OF LAW IN SUPPORT OF REQUESTING THE HONORABLE
COURT IN THIS CASE VACATE FRAUDULENT BEGOTTEN JUDGMENT OR
JUDGMENTS”

Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 1 of 10
Autism Spectrum Disorder Fact Sheet | National Institute of Neurologica... _https://www.ninds.nih.gov/disorders/patient-caregiver-education/fact-shee...

1 of 9

NIHY) National Institute of |Search NINDS
Neurological Disorders En E
and Stroke n_Espafiol

Autism Spectrum Disorder Fact Sheet
Autism Spectrum Disorder Fact Sheet

What is autism spectrum disorder?
Autism spectrum disorder (ASD) refers to a group of complex neurodevelopment disorders
characterized by repetitive and characteristic patterns of behavior and difficulties with

social communication and interaction. The symptoms are present from early childhood and
affect daily functioning.

The term “spectrum” refers to the wide range of symptoms, skills, and levels of disability
in functioning that can occur in people with ASD. Some children and adults with ASD are
fully able to perform all activities of daily living while others require substantial support to
perform basic activities. The Diagnostic and Statistical Manual of Mental Disorders (DSM-5,
published in 2013) includes Asperger syndrome, childhood disintegrative disorder, and
pervasive developmental disorders not otherwise specified (PDD-NOS) as part of ASD
rather than as separate disorders. A diagnosis of ASD includes an assessment of
intellectual disability and language impairment.

ASD occurs in every racial and ethnic group, and across all socioeconomic levels. However,
boys are significantly more likely to develop ASD than girls. The latest analysis from the
Centers for Disease Control and Prevention estimates that 1 in 68 children has ASD.

fop

What are some common signs of ASD?
Even as infants, children with ASD may seem different, especially when compared to other

children their own age. They may become overly focused on certain objects, rarely make
eye contact, and fail to engage in typical babbling with their parents. In other cases,
children may develop normally until the second or even third year of life, but then start to
withdraw and become indifferent to social engagement.

The severity of ASD can vary greatly and is based on the degree to which social
communication, insistence of sameness of activities and surroundings, and repetitive
patterns of behavior affect the daily functioning of the individual.

Social impairment and communication difficulties

Many people with ASD find social interactions difficult. The mutual give-and-take nature of
typical communication and interaction is often particularly challenging. Children with ASD
may fail to respond to their names, avoid eye contact with other people, and only interact
with others to achieve specific goals. Often children with ASD do not understand how to
play or engage with other children and may prefer to be alone. People with ASD may find
it difficult to understand other people’s feelings or talk about their own feelings.

People with ASD may have very different verbal abilities ranging from no speech at all to
speech that is fluent, but awkward and inappropriate. Some children with ASD may have
delayed speech and language skills, may repeat phrases, and give unrelated answers to
questions. In addition, people with ASD can have a hard time using and understanding
non-verbal cues such as gestures, body language, or tone of voice. For example, young
children with ASD might not understand what it means to wave goodbye. People with ASD

8/16/2018, 1:47 AM
Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 2? of 10
Autism Spectrum Disorder Fact Sheet | National Institute of Neurologica... _https://www.ninds.nih.gov/disorders/patient-caregiver-education/fact-shee.,..

may also speak in flat, robot-like or a sing-song voice about a narrow range of favorite
topics, with little regard for the interests of the person to whom they are speaking.

Repetitive and characteristic behaviors

Many children with ASD engage in repetitive movements or unusual behaviors such as
flapping their arms, rocking from side to side, or twirling. They may become preoccupied
with parts of objects like the wheels on a toy truck. Children may also become obsessively
interested in a particular topic such as airplanes or memorizing train schedules. Many
people with ASD seem to thrive so much on routine that changes to the daily patterns of
life — like an unexpected stop on the way home from school — can be very challenging.
Some children may even get angry or have emotional outbursts, especially when placed in
a new or overly stimulating environment.

top.
What disorders are related to ASD?

Certain known genetic disorders are associated with an increased risk for autism, including
Fragile X syndrome (which causes intellectual disability) and tuberous sclerosis (which
causes benign tumors to grow in the brain and other vital organs) — each of which results
from a mutation in a single, but different, gene. Recently, researchers have discovered
other genetic mutations in children diagnosed with autism, including some that have not
yet been designated as named syndromes. While each of these disorders is rare, in
aggregate, they may account for 20 percent or more of all autism cases.

People with ASD also have a higher than average risk of having epilepsy. Children whose
language skills regress early in life — before age 3 — appear to have a risk of developing
epilepsy or seizure-like brain activity. About 20 to 30 percent of children with ASD develop
epilepsy by the time they reach adulthood. Additionally, people with both ASD and
intellectual disability have the greatest risk of developing seizure disorder.

top

How is ASD diagnosed?

ASD symptoms can vary greatly from person to person depending on the severity of the
disorder. Symptoms may even go unrecognized for young children who have mild ASD or
less debilitating handicaps.

Autism spectrum disorder is diagnosed by clinicians based on symptoms, signs, and testing
according to the Diagnostic and Statistical Manual of Mental Disorders-V, a guide created
by the American Psychiatric Association used to diagnose mental disorders. Children should
be screened for developmental delays during periodic checkups and specifically for autism
at 18- and 24-month well-child visits.

Very early indicators that require evaluation by an expert include:

no babbling or pointing by age 1

no single words by age 16 months or two-word phrases by age 2
no response to name

loss of language or social skills previously acquired

e poor eye contact

e excessive lining up of toys or objects

e no smiling or social responsiveness

Later indicators include:

2 of 9 8/16/2018, 1:47 AM
Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 2 of 10
Autism Spectrum Disorder Fact Sheet | National Institute of Neurologica... _https://www.ninds.nih.gov/disorders/patient-caregiver-education/fact-shee..,

3 of 9

impaired ability to make friends with peers

impaired ability to initiate or sustain a conversation with others
absence or impairment of imaginative and social play

repetitive or unusual use of language

abnormally intense or focused interest

preoccupation with certain objects or subjects

inflexible adherence to specific routines or rituals

2 © 6 @ @ @

If screening instruments indicate the possibility of ASD, a more comprehensive evaluation
is usually indicated. A comprehensive evaluation requires a multidisciplinary team,
including a psychologist, neurologist, psychiatrist, speech therapist, and other professionals
who diagnose and treat children with ASD. The team members will conduct a thorough
neurological assessment and in-depth cognitive and language testing. Because hearing
problems can cause behaviors that could be mistaken for ASD, children with delayed
speech development should also have their hearing tested.

top

What causes ASD?
Scientists believe that both genetics and environment likely play a role in ASD. There is

great concern that rates of autism have been increasing in recent decades without full
explanation as to why. Researchers have identified a number of genes associated with the
disorder. Imaging studies of people with ASD have found differences in the development of
several regions of the brain. Studies suggest that ASD could be a result of disruptions in
normal brain growth very early in development. These disruptions may be the result of
defects in genes that control brain development and regulate how brain cells communicate
with each other. Autism is more common in children born prematurely. Environmental
factors may also play a role in gene function and development, but no specific
environmental causes have yet been identified. The theory that parental practices are
responsible for ASD has long been disproved. Multiple studies have shown that vaccination
to prevent childhood infectious diseases does not increase the risk of autism in the
population.

top

What role do genes play?

Twin and family studies strongly suggest that some people have a genetic predisposition to
autism. Identical twin studies show that if one twin is affected, then the other will be
affected between 36 to 95 percent of the time. There are a number of studies in progress
to determine the specific genetic factors associated with the development of ASD. In
families with one child with ASD, the risk of having a second child with the disorder also
increases. Many of the genes found to be associated with autism are involved in the
function of the chemical connections between brain neurons (synapses). Researchers are
looking for clues about which genes contribute to increased susceptibility. In some cases,
parents and other relatives of a child with ASD show mild impairments in social
communication skills or engage in repetitive behaviors. Evidence also suggests that
emotional disorders such as bipolar disorder and schizophrenia occur more frequently than
average in the families of people with ASD.

In addition to genetic variations that are inherited and are present in nearly all of a
person’s cells, recent research has also shown that de novo, or spontaneous, gene
mutations can influence the risk of developing autism spectrum disorder. De

novo mutations are changes in sequences of deoxyribonucleic acid or DNA, the hereditary

8/16/2018, 1:47 AM
Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 4 of 10
Autism Spectrum Disorder Fact Sheet | National Institute of Neurologica... _https://www.ninds.nih.gov/disorders/patient-caregiver-education/fact-shee..,

4o0f9

material in humans, which can occur spontaneously in a parent’s sperm or egg cell or
during fertilization. The mutation then occurs in each cell as the fertilized egg divides.
These mutations may affect single genes or they may be changes called copy number
variations, in which stretches of DNA containing multiple genes are deleted or duplicated.
Recent studies have shown that people with ASD tend to have more copy number de
novo gene mutations than those without the disorder, suggesting that for some the risk of
developing ASD is not the result of mutations in individual genes but rather spontaneous
coding mutations across many genes. De novo mutations may explain genetic disorders in
which an affected child has the mutation in each cell but the parents do not and there is
no family pattern to the disorder. Autism risk also increases in children born to older
parents. There is still much research to be done to determine the potential role of
environmental factors on spontaneous mutations and how that influences ASD risk.

top

Do symptoms of autism change over time?
For many children, symptoms improve with age and behavioral treatment. During

adolescence, some children with ASD may become depressed or experience behavioral
problems, and their treatment may need some modification as they transition to
adulthood. People with ASD usually continue to need services and supports as they get
older, but depending on severity of the disorder, people with ASD may be able to work
successfully and live independently or within a supportive environment.

top.

How is autism treated?

There is no cure for ASD. Therapies and behavioral interventions are designed to remedy
specific symptoms and can substantially improve those symptoms. The ideal treatment
plan coordinates therapies and interventions that meet the specific needs of the individual.
Most health care professionals agree that the earlier the intervention, the better.

Educational/ behavioral interventions: Early behavioral/educational interventions have
been very successful in many children with ASD. In these interventions therapists use
highly structured and intensive skill-oriented training sessions to help children develop
social and language skills, such as applied behavioral analysis, which encourages positive
behaviors and discourages negative ones, In addition, family counseling for the parents
and siblings of children with ASD often helps families cope with the particular challenges of
living with a child with ASD.

Medications: While medication can’t cure ASD or even treat its main symptoms, there are
some that can help with related symptoms such as anxiety, depression, and obsessive-
compulsive disorder. Antipsychotic medications are used to treat severe behavioral
problems. Seizures can be treated with one or more anticonvulsant drugs. Medication used
to treat people with attention deficit disorder can be used effectively to help decrease
impulsivity and hyperactivity in people with ASD. Parents, caregivers, and people with
autism should use caution before adopting any unproven treatments.

top

What research is being done?
The mission of the National Institute of Neurological Disorders and Stroke (NINDS) is to

seek fundamental knowledge about the brain and nervous system and to use that
knowledge to reduce the burden of neurological disease. The NINDS is a component of the
National Institutes of Health (NIH), the leading supporter of biomedical research in the

8/16/2018, 1:47 AM
Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 5 of 10
Autism Spectrum Disorder Fact Sheet | National Institute of Neurologica... _https://www.ninds.nih.gov/disorders/patient-caregiver-education/fact-shee,,

5 of 9

world. NINDS and several other NIH Institutes and Centers support research on autism
spectrum disorder.

Nearly 20 years ago the NIH formed the Autism Coordinating Committee (NIH/ACC) to
enhance the quality, pace, and coordination of efforts at the NIH to find a cure for autism.
The NIH/ACC has been instrumental in promoting research to understand and advance

ASD. The NIH/ACC also participates in the broader Federal Interagency Autism

Coordinating Committee (IACC), composed of representatives from various U.S.
Department of Health and Human Services agencies, the Department of Education, and

other governmental organizations, as well as public members, including individuals with
ASD and representatives of patient advocacy organizations. One responsibility of the IACC
is to develop a strategic plan for ASD research, which guides research programs supported
by NIH and other participating organizations.

NINDS and several other NIH institutes support autism research through the Autism

Centers of Excellence (ACE), a trans-NIH initiative that supports large-scale
multidisciplinary studies on ASD, with the goal of determining the causes of autism and
finding new treatments. NINDS currently supports an ACE network focused on ASD and
tuberous sclerosis complex (TSC). ASD occurs in approximately half of TSC patients. In
particular, the ACE investigators are studying whether certain brain imaging and activity
measures in infants diagnosed with TSC can predict the development of ASD. Such
biomarkers could aid in understanding how and why ASD occurs in some children but not
others, and help to identify patients who might benefit from early intervention. Other ACE
centers and networks are investigating early brain development and functioning; genetic
and non-genetic risk factors, including neurological, physical, behavioral, and
environmental factors present in the prenatal period and early infancy; and potential
therapies.

NINDS funds additional research aimed at better understanding the factors that lead to
ASD, including other studies on genetic disorders associated with ASD, such as TSC,
Fragile X Syndrome, Phelan-McDermid syndrome (which features such autism-like
symptoms as intellectual disability, developmental delays, and problems with developing
functional language), and Rett syndrome (a disorder that almost exclusively affects girls
and is characterized by slowing development, intellectual disability, and loss of functional
use of the hands). Many of these studies use animal models to determine how specific
known mutations affect cellular and developmental processes in the brain, yielding insights
relevant to understanding ASD due to other causes and discovering new targets for
treatments.

NINDS researchers are studying aspects of brain function and development that are altered
in people with ASD. For example, NINDS-funded researchers are investigating the
formation and function of neuronal synapses, the sites of communication between neurons,
which may not properly operate in ASD and neurodevelopmental disorders. Other studies
use brain imaging in people with and without ASD to identify differences in brain
connectivity and activity patterns associated with features of ASD. Researchers hope that
understanding these alterations can help identify new opportunities for therapeutic
interventions, Additional NINDS researchers are studying the relationship between epilepsy
and autism.

Through the National Center for Advancing Translational Sciences (NCATS) Rare Disease
Clinical Research Network (RDCRN), NINDS and other NIH Institutes and Centers

support a research consortium focused on three rare genetic syndromes associated with

8/16/2018, 1:47 AM
Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 6 of 10
Autism Spectrum Disorder Fact Sheet | National Institute of Neurologica... _https://www.ninds.nih.gov/disorders/patient-caregiver-education/fact-shee..,.

6 of 9

ASD and intellectual disability, including TSC and syndromes involving mutations in the
genesSHANK3 (Phelan-McDermid syndrome) and PTEN. The goals of the consortium are to
understand shared mechanisms across these syndromes, which may suggest common
approaches to their treatment.

NINDS supports autism spectrum disorder research through clinical trials at medical
centers across the United States to better our knowledge about ASD treatment and care.
Information about participating in clinical studies can be found at the “NIH Clinical Trials
and You” website at www.nih.gov/health/clinicaltrials. Additional studies can be found

at www ,clinicaltrials.goyv. People should talk to their doctor before enrolling in a clinical
trial.

More information about research on ASD supported by NINDS and other NIH Institutes and
Centers can be found using NIH RePORTER (projectreporter.nih.gov), a searchable
database of current and past research projects supported by NIH and other federal
agencies. RePORTER also includes links to publications and resources from these projects.

top

Where can I get more information?
For more information on neurological disorders or research programs funded by the

National Institute of Neurological Disorders and Stroke, contact the Institute's Brain
Resources and Information Network (BRAIN) at:

BRAIN

P.O, Box 5801
Bethesda, MD 20824
800-352-9424

http: //ninds.nih.gov

Information also is available from the following organizations:

Ce or Di nd P i D
U.S. Department of Health and Human Services
1600 Clifton Road

Atlanta, GA 30333

" invecd

https: //www.cdc.gov/

Tel: 800-311-3435; 404-639-3311; 404-639-3543

National Institute of Child Health and Human Development (NICHD)
National Institutes of Health, DHHS

31 Center Drive, Rm. 2A32 MSC 2425
Bethesda, MD 20892-2425

http: / /www.nichd.nih,gov

Tel: 301-496-5133

Fax: 301-496-7101

    
   

      

io ie i] ALE S . CF
National Institutes of Health, DHHS
31 Center Drive, MSC 2320
Bethesda, MD 20892-2320

nidcdinfo@nidcd.nih.gov
http:// ided.nik

8/16/2018, 1:47 AM
Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 7 of 10
Autism Spectrum Disorder Fact Sheet | National Institute of Neurologica..._https://www.ninds.nih.gov/disorders/patient-caregiver-education/fact-shee...

Tel: 301-496-7243; 800-241-1044; 800-241-1055 (TTY)
National Institute of Environmental Health Sciences (NIEHS)

National Institutes of Health, DHHS
111 T.W. Alexander Drive

Research Triangle Park, NC 27709
webcenter@niehs.nih.gov

http: //www.niehs.nih,gqov

Tel: 919-541-3345

Nati L_Institut f Mental Health (NIMH)
National Institutes of Health, DHHS

6001 Executive Blvd. Rm. 8184, MSC 9663

Bethesda, MD 20892-9663

nimhinfo@nih.gov

http: // imh.nit

Tel: 301-443-4513; 866-415-8051; 301-443-8431 (TTY)
Fax: 301-443-4279

Association for Science in Autism Treatment
P.O. Box 1447

Hoboken, NJ 07030
info@ tonli
: nline.or
utism National Commi UTCOM
P.O. Box 429
Forest Knolls, CA 94933
tp: utco r

tism rk I i ANI
P.O. Box 35448
Syracuse, NY 13235-5448

jisincla@syr.edu
. ti tworki

sti
4182 Adams Avenue
San Diego, CA 92116
lirector@auti
tp: ww i institut m
Tel: 619-281-7165; 866-366-3361
Fax: 619-563-6840

Autism Science Foundation
28 West 39th Street

Suite 502
New York, NY 10018
Cc ctus@autismsciencef ion.or

http: //www.autismsciencefoundation.or
Tel: 212-391-3913
Fax: 212-228-3557

Autism Society of America

7 0f9 8/16/2018, 1:47 AM
Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 8 of 10
Autism Spectrum Disorder Fact Sheet | National Institute of Neurologica... _https://www.ninds.nih.gov/disorders/patient-caregiver-education/fact-shee..,.

8 of 9

4340 East-West Highway

Suite 350

Bethesda, MD 20814

http: // Fenieeueret

Tel: 301-657-0881; 800-3AUTISM (328-8476)
Fax: 301-657-0869

Autism Speaks, Inc.
1 East 33rd Street

4th Floor
New York, NY 10016

contactus@autismspeaks.org

http://www.autismspeaks.org
Tel: 212-252-8584; 888-288-4762

Fax: 212-252-8676

AAP Services for Autism, As rs r nd PDD
P.O. Box 524
Crown Point, IN 46308

info@aspergersyndrome.org

http: //www.aspergersyndrome.org

Tel: 219-662-1311

Fax: 219-662-1315

"Autism Spectrum Disorder Fact Sheet", NINDS, Publication date September 2015.

NIH Publication No. 15-1877

Back to Autism Spectrum Disorder Information Page
i II NINDS di e

Publicaciones en Espajfiol
Autismo
top

Prepared by:

Office of Communications and Public Liaison

National Institute of Neurological Disorders and Stroke
National Institutes of Health

Bethesda, MD 20892

NINDS health-related material is provided for information purposes only and does not
necessarily represent endorsement by or an official position of the National Institute of
Neurological Disorders and Stroke or any other Federal agency. Advice on the treatment or
care of an individual patient should be obtained through consultation with a physician who
has examined that patient or is familiar with that patient's medical history.

All NINDS-prepared information is in the public domain and may be freely copied. Credit to
the NINDS or the NIH is appreciated.

top
Date last modified: Tue, 2019-08-13 22:02

8/16/2018, 1:47 AM
Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 9 of 10
Autism Spectrum Disorder Fact Sheet | National Institute of Neurologica... https://www.ninds.nih.gov/disorders/patient-caregiver-education/fact-shee. ..

Was this page helpful?
OYes

ONo

Nex |

ee eee at

Vv 925- E
CONTACT US

Contact NINDS
MORE INFORMATION

Archive
Site Map
En Espanol
ati i ealt
De vic
Download Adobe Plug-In
POLICIES

Q ibilit
FE of I ati c
Privacy Statement

USA.gov
FOLLOW

Facebook
a

YouTube

biog

RSS Feed

9 of 9 8/16/2018, 1:47 AM
Case 1:13-cr-00435-TDS Document 199-4 Filed 10/04/19 Pane 10 of 10
